ANSTEAD, Judge,
concurring specially:
This is an appeal from a final judgment in favor of appellee and against the appellant as a result of appellant’s payment on a check upon which the endorsement of ap-pellee, the payee of the check, had been forged. In an attempt to limit its liability, the appellant presented evidence that it had acted “in good faith and in accordance with the reasonable commercial standards applicable” as provided in Section 673.419(3), Florida Statutes (1977). Unlike the case of Barnett Bank of Miami Beach v. Lipp, 364 So.2d 28 (Fla.3d DCA 1978), the appellant did present expert testimony establishing “reasonable commercial standards.” However, the statute also requires a finding of good faith and although a close question is presented, I believe there is sufficient evidence to support the trial court’s conclusion that the circumstances surrounding the transaction established that the bank did not act in good faith and in accordance with reasonable commercial standards so as to limit its liability.